Order entered July 9, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01289-CR

                              TOMMY AGUILAR, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-81651-2012

                                        ORDER
                         Before Justices Bridges, Lang, and Schenck

      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE